MacLEAN, J. (dissenting).
The vaguely stated conclusions put forward in the complaint hardly spell out a cause of action. Whatever were the contract between the Stahls and the Calumet Construction Company, whether or not the company were owing the Stahls when the latter quit the job, it was necessary for the plaintiffs, in order to establish their lien and hold a judgment against the owner, to prove facts showing indebtedness on the .part of the owner to the Calumet Construction Company in a sum earned and unpaid at the time of filing the notice of lien. Section 4, Lien Law (Laws 1897, p. 516, c. 418). Of such indebtedness there appears herein no substantial proof.